DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 1-5, 8-21 are allowable. The restriction requirement, as set forth in the Office action mailed on 03/03/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 15-20 are rejoined.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-5, 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: an elastic modulus of the first adhesive is greater than an elastic modulus of the second adhesive, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Do (USPGPUB DOCUMENT: 2007/0148821) discloses in Fig 10, please see modified Fig10 in office action,  a semiconductor device, comprising:
a circuit substrate(102)[0006,0057 of Do] (fiber-glass/copper sheet laminate or flexible metal lead frame may be interpreted as a circuit substrate),
a semiconductor package(104 of Do) disposed on the circuit substrate(102)[0057 of Do], and
a metallic cover(left/right 904/902 of Do), disposed over the semiconductor package(104 of Do) and over the circuit substrate(102)[0057 of Do], the metallic cover(left/right 904/902 of Do) comprising:
a lid(902 of Do) overlying the semiconductor package(104 of Do); and
outer flanges(left/right 904 of Do), disposed at edges of the lid(902 of Do), connected with the lid(902 of Do), extending from the lid(902 of Do) towards the circuit substrate(102)[0057 of Do], and facing side surfaces of the semiconductor package(104 of Do),


Claims 8-14, 21 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: a lid, horizontally extending over the first semiconductor package and the circuit substrate; and outer flanges, connected with the lid, vertically extending from the lid towards the circuit substrate, configured to allow for at least some relative motion between the lid and the outer flanges, wherein a first groove of the grooves extends along a first direction, a second groove of the grooves extends along a second direction different than the first direction, and the first groove and the second groove intersect to extend across and beyond each other, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference of record Rivera (USPGPUB DOCUMENT: 2018/0331011) discloses in Fig 2, please see modified Fig in office action, a semiconductor device, comprising: a circuit substrate(14 of circuit board)[0020];

a metallic cover(18/30/20)[0015,0017,0018] disposed over the circuit substrate(14 of circuit board)[0020] and covering the first semiconductor package(16)[0020], the metallic cover(18/30/20)[0015,0017,0018] comprising:
a lid(18/20)[0015,0018], extending over the first semiconductor package(16)[0020] and the circuit substrate(14 of circuit board)[0020]; and
outer flanges(left/right 30)[0015,0017], connected with the lid(18/20)[0015,0018] and overlying a periphery of the circuit substrate(14 of circuit board)[0020],
wherein the lid(18/20)[0015,0018] has grooves(please see regions of indentations or hollows labelled ‘grooves’) formed in a region directly facing the circuit substrate(14 of circuit board)[0020], and the grooves(please see regions of indentations or hollows labelled ‘grooves’) extend along side surfaces of the first semiconductor package(16)[0020] but does not disclose the relationship of a lid, horizontally extending over the first semiconductor package and the circuit substrate; and outer flanges, connected with the lid, vertically extending from the lid towards the circuit substrate, configured to allow for at least some relative motion between the lid and the outer flanges, wherein a first groove of the grooves extends along a first direction, a second groove of the grooves extends along a second direction different than the first direction, and the first groove and the second groove intersect to extend across and beyond each other.  Therefore, it would not be obvious to make the semiconductor structure as claimed.

. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819